Title: From Thomas Jefferson to Thomas Jefferson Randolph, 11 February 1826
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson



Monticello,
Feb. 11th, ’26.
Bad news, my dear Jefferson, as to your sister Anne. She expired about half an hour ago. I have been so ill for several days that I could not go to see her till this morning, and found her speechless and insensible. She breathed her last about 11 o’clock. Heaven seems to be overwhelming us with every form of misfortune, and I expect your next will give me the coup de grâce. Your own family are all well. Affectionately adieu.TH. JEFFERSON.